—Appeal and cross appeal from an order of Supreme Court, Erie County (Sedita, Jr., J.), entered March 27, 2002 which, inter alia, granted in part the summary judgment motion of defendants Amherst Urology, P.C., now known as Western New York Urology Associates, LLC, and Christopher J. Skomra, M.D.
It is hereby ordered that said cross appeal be and the same hereby is unanimously dismissed as moot and the order is affirmed without costs for reasons stated in decision at Supreme *937Court, Erie County, Sedita, Jr., J. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Burns and Lawton, JJ.